DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomandl (US 2008/0302201) in view of Rembos (US 4,962,941) and further in view of Tsai (US7,281,611). 
Re claim 1, Tomandl teaches an assembly comprising a cable assembly (4), a cable housing (2) shaped to enclose an excess portion of the cable assembly the cable housing including an access port (Fig. 1) via which the excess portion of the cable assembly is selectively accessible, and wherein the brake cable housing includes inner and outer side planar portions (48), wherein the brake cable housing includes an arc-shaped wall (37) extending between said side planar portions, and wherein the brake cable housing includes a chamber via which the excess portion of the brake cable assembly extends, the chamber being defined by and spanning between said side planar portions and said arc-shaped wall;
Tomandl does not teach a brake assembly for a manually-operated, height-adjustable wheeled vehicle, the brake assembly comprising: a brake cable assembly; a brake cable housing shaped to enclose an excess portion of the brake cable assembly; and a cable adjuster coupled to the excess portion of the brake cable assembly, the cable adjuster being enclosed by the brake cable housing.
Rembos discloses a brake assembly for a manually-operated, height-adjustable wheeled vehicle, the brake assembly comprising: a brake cable assembly (44, 45); a brake cable housing (114) shaped to enclose an excess portion of the brake cable assembly; and a cable adjuster (106, 108) coupled to the excess portion of the brake cable assembly, the cable adjuster being enclosed by the brake cable housing. (Fig. 6a-6c)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the cable adjuster of Rembos in the assembly of Tomandl in order to provide access to a brake assembly.
Tomandyl does not teach wherein the cable adjuster is uncoupled from the brake cable housing.  Tsai teaches a cable adjuster (4) uncoupled from a housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a cable adjuster uncoupled from a housing in order to simplify assembly.  Additionally, it has been held that shifting the particular placement of an element is an obvious matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

Re claim 2, Tomandl teaches wherein the brake cable housing is shaped to protect the cable adjuster (106, 108). (Rembos – Fig. 6a-6c, Rembos – Fig. 1)

Re claim 3, Tomandl teaches wherein the brake cable assembly includes a cable (45) and a cable sleeve (44) extending about said cable, and wherein actuation the cable adjuster (106, 108) alters an effective length of the cable sleeve of the brake cable assembly. (Rembos – Fig. 6a-6c)

Re claim 4, Tomandl teaches wherein the cable adjuster (106, 108) is inline with the excess portion of the brake cable assembly. (Rembos - Fig. 6a)

Re claim 5, Tomandl teaches wherein the cable adjuster includes a female member (108) and a male member (106) threadably coupled to and selectively adjustable relative to the female member. (Rembos – Fig. 6a-6c)

Re claim 6, Tomandl teaches wherein the brake cable assembly includes a cable (45) and a cable sleeve (44), wherein the female member (108) and the male member (106) are coupled to respective segments of the cable sleeve of the brake cable assembly and wherein one of the female member (108) and the male member (106) is rotatably coupled to its corresponding segment of the cable sleeve of the brake cable assembly. (Rembos – Fig. 6a-6c)

Re claim 7, Tomandl teaches wherein the male member (106) comprises a threaded tube and the female member (108) comprises a threaded sleeve.

Re claim 8, Tomandl teaches wherein the brake cable housing includes a removable cover (24A, 24B) via which the cable adjuster is selectively accessible. (Tamandl, Fig 1)

Re claim 10, Tomandl teaches a resilient member (72) biased against the brake cable assembly. (Rembos – Fig. 6a-6c)

Re claim 13, Tomandl teaches wherein the brake cable housing (2) has an inner side planar portion and wherein the access port extends through said inner side planar portion of the brake cable housing. (Tomandly - Fig. 1)

Re claim 14, Tomandl as modified teaches wherein the brake cable housing (20) encloses a chamber and has an opening in communication with said chamber, and wherein the excess portion of the brake cable assembly (4) extends into the chamber via said opening and is movable anywhere within said chamber. 

Re claim 15, Tomandl as modified teaches a removable cover (24A, 24B) which extends across an access port.  (Fig. 1)

Re claim 21, Tomandl as modified teaches wherein the cable adjuster (Tsai, 4) of the brake cable assembly is selectively accessible via the access port of the brake cable housing (Tomandl, 2).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomandl (US 2008/0302201) in view of Rembos (US 4,962,941) and further in view of Jacobs (2015/0320633).
Re claim 9, Tomandl  as modified does not teach wherein the brake assembly further includes a brake member (74), and wherein actuation of the cable adjuster (106, 108) alters positioning of the brake member.  Jacobs teaches a brake assembly including a wheel-engaging brake member (122), and wherein actuation a cable alters positioning of the wheel-engaging brake member (122) relative to a wheel (122).  It would have been obvious to one of ordinary skill in the art to combined the teachings of Tomandl as modified with Jacobs in order to provide adjustment to a wheel braking mechanism.

Re claim 11, Tomandl as modified teaches a manually-operated vehicle comprising the brake assembly as claimed in claim 1, the vehicle being one of a walker apparatus, a rollator, a transport chair, a combination transport chair and walker apparatus, a wheelchair, a wheeled commode, an evacuation chair and a height-adjustable stretcher. (Fig. 1)  Tomandl as modified does not teach wherein the vehicle is height-adjustable.  Jacobs teaches a height adjustable vehicle (see 118).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide height adjustment in the vehicle of Tomandl as modified in order to provide customization for the user.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomandl (US 2008/0302201) in view of Rembos (US 4,962,941) and Tsai (US7,281,611) and further in view of Gray et al. (US 9,315,173).
Re claim 16, Tomandl as modified does not teach wherein the brake cable housing has an inner side planar portion and wherein the removable cover is smaller than the inner side planar portion of the brake cable housing.  Gray et al. teach wherein the brake cable housing has an inner side planar portion and wherein the removable cover is smaller than the inner side planar portion of the brake cable housing. See port 56 - Gray et al. Fig 8. It would have been obvious to one or ordinary skill in the art before the effective filing date to provide a cover smaller than the planar portion of the housing in order to allow for access to only the necessary portion of the adjuster.

Re claim 17, Tomandl as modified teaches wherein the brake cable housing has a top, a bottom, a front, and a rear, wherein the brake cable housing includes a peripheral portion which extends about the inner side planar portion thereof, the top thereof, the bottom thereof, the front thereof and the rear thereof, and wherein the peripheral portion of the brake cable housing is outwardly spaced from and extends about the removable cover. (Gray et al., Fig 8)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tomandl (US 2008/0302201) in view of Rembos (US 4,962,941) and Tsai (US7,281,611) and further in view of Jacobs (2015/0320633).
Re claim 19, Tomandl as modified teaches a manually-operated vehicle comprising the brake assembly as claimed in claim 1, the vehicle being one of a walker apparatus, a rollator, a transport chair, a combination transport chair and walker apparatus, a wheelchair, a wheeled commode, an evacuation chair and a height-adjustable stretcher. (Rembos, Fig. 1)  Tomandl as modified does not teach wherein the vehicle is height-adjustable.  Jacobs teaches a height adjustable vehicle (see 118).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide height adjustment in the vehicle of Rembos in order to provide customization for the user.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See new rejection above including Tsai which teaches a cable adjuster uncoupled from a housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshigai teaches a cable adjuster uncoupled from a housing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657


MTW
September 1, 2022